


110 HR 6602 IH: To provide for the use of amended income tax returns to

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6602
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Mr. Scalise
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide for the use of amended income tax returns to
		  take into account receipt of certain hurricane-related casualty loss grants by
		  disallowing previously taken casualty loss deductions.
	
	
		1.Use of amended income tax
			 returns to take into account receipt of certain hurricane-related casualty loss
			 grants by disallowing previously taken casualty loss deductions
			(a)In
			 generalNotwithstanding any
			 other provision of the Internal Revenue Code of 1986, if a taxpayer claims a
			 deduction for any taxable year with respect to a casualty loss to a principal
			 residence (within the meaning of section 121 of such Code) resulting from
			 Hurricane Katrina, Hurricane Rita, or Hurricane Wilma and in a subsequent
			 taxable year receives a grant under Public Law 109–148, 109–234, or 110–116 as
			 reimbursement for such loss, such taxpayer may elect to file an amended income
			 tax return for the taxable year in which such deduction was allowed (and for
			 any taxable year to which such deduction is carried) and reduce (but not below
			 zero) the amount of such deduction by the amount of such reimbursement.
			(b)Time of filing
			 amended returnSubsection
			 (a) shall apply with respect to any grant only if any amended
			 income tax returns with respect to such grant are filed not later than the
			 later of—
				(1)the due date for
			 filing the tax return for the taxable year in which the taxpayer receives such
			 grant, or
				(2)the date which is 1
			 year after the date of the enactment of this Act.
				(c)Waiver of
			 penalties and interestAny underpayment of tax resulting from the
			 reduction under
			 subsection (a) of the amount otherwise
			 allowable as a deduction shall not be subject to any penalty or interest under
			 such Code if such tax is paid not later than 1 year after the filing of the
			 amended return to which such reduction relates.
			
